This is an appeal by the insurance carrier of the employer from an award and decision of the State Industrial Board, noticed on the 11th day of April, 1938. On June 28, 1937, decedent herein came to his death while working at his employment. The only questions presented to this court for review are those of accident and causal relation. The employer in its first report of injury admitted the decedent was injured while working. The accident occurred at an excavation made by the employer in an alleyway behind the First National Bank Building in Olean, N. Y. The decedent had been working with a pick and shovel. He laid down his pick and started to pick up his shovel and he fell dead from an acute dilatation of the heart. Decedent was examined by the employer’s physician before he went to work. His heart was found to be normal. He had never been sick. There was medical evidence that the throwing of the dirt into the truck culminated finally in acute dilatation. The award is sustained by the evidence. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Hefiernan, JJ.